     Case 3:20-cv-00128-JPG Document 9 Filed 05/21/20 Page 1 of 7 Page ID #81



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BENNIE L. THOMPSON,                              )
                                                     )
                  Plaintiff,                         )
                                                     )
    vs.                                              )           Case No. 20-cv-00128-JPG
                                                     )
    MADISON COUNTY SHERIFF’S                         )
    OFFICE, JOHN DOE 1,                              )
    and JOHN DOE 2,                                  )
                                                     )
                 Defendants.                         )

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

          Plaintiff Bennie L. Thompson, a detainee at Madison County Jail located in Edwardsville,

Illinois, filed this pro se action pursuant to 42 U.S.C. § 1983. (Doc. 1). Plaintiff claims he was

unlawfully arrested and detained by Madison County officers on September 14, 2019. (Id. at p.

6). He seeks money damages and release from confinement.1 (Id.).

          The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out nonmeritorious claims.

28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of the Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or seeks money damages from a defendant

who is immune from relief. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations in the

pro se Complaint are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816,

821 (7th Cir. 2009).




1
  Release from pretrial confinement is not an available remedy under 42 U.S.C. § 1983. If Plaintiff seeks
release, he may file a motion in his pending criminal case or a separate habeas action in state or federal
court. See 28 U.S.C. §§ 2241, 2254. This Order does not preclude him from doing so.

                                                    1
    Case 3:20-cv-00128-JPG Document 9 Filed 05/21/20 Page 2 of 7 Page ID #82



                                                The Complaint

        Plaintiff sets forth the following allegations in the Complaint: On September 14, 2019, two

unknown officers (John Doe 1 and 2) from Madison County Sheriff’s Office broke down the side

door of Plaintiff’s home and entered with their guns drawn. (Doc. 1, p. 6). When Plaintiff asked

the officers to state the reason for their warrantless intrusion, Officers Doe 1 and 2 informed

Plaintiff that he was under arrest for beating Sue Ann Buchanan. (Id.). At the time, Plaintiff was

sitting in his living room recliner, and Ms. Buchanan was sitting at the kitchen table. (Id.).

Ms. Buchanan told the officers that Plaintiff never beat her, and she had no marks on her body.

(Id.). The officers arrested Plaintiff anyway. (Id.). They placed Plaintiff into a police car and

transported him to Madison County Jail, where he has been detained ever since. (Id.). In the

process, the officers left his home unlocked, and “everything” was taken in a burglary. (Id.). On

December 10, 2019, Plaintiff was assaulted by a convicted felon at the Jail. (Id.).

        Based on the allegations, the Court designates the following claims in this pro se action:

        Count 1:          Unlawful search and/or seizure claim against Defendants for entering
                          Plaintiff’s home without a warrant and arresting him on or around
                          September 14, 2019.

        Count 2:          Failure-to-protect claim against Defendants for housing Plaintiff near a
                          convicted felon who assaulted him on or around December 10, 2019.

        Count 3:          Property loss claim against Defendants for causing Plaintiff to lose his
                          possessions in a burglary that followed their arrest of him on or around
                          September 14, 2019.

Any claim(s) encompassed by the allegations in the Complaint but not addressed herein

is/are considered dismissed without prejudice as inadequately pled under Twombly.2




2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
  Case 3:20-cv-00128-JPG Document 9 Filed 05/21/20 Page 3 of 7 Page ID #83



                                            Discussion

                                     Preliminary Dismissal

       Plaintiff names the Madison County Sheriff’s Office as a defendant. This entity is not a

“person” subject to suit under 42 U.S.C. § 1983. Plaintiff’s designation of the defendant may

represent an attempt to hold a municipality liable for his injuries. See Monell v. Dep’t of Soc.

Servs. of New York, 436 U.S. 658, 690, 694 (1978).           However, municipal liability under

Section 1983 arises from the execution of a government policy or custom that causes a

constitutional injury. Id. Plaintiff points to no such policy or custom. Madison County Sheriff’s

Office shall be dismissed with prejudice from this action.

                                             Count 1

       The Fourth Amendment protects against all unreasonable searches and seizures and draws

a “firm line at the entrance to the house.” Anderson v. City of West Bend Police Dep’t, 774 F.

Supp. 2d 925, 939 (E.D. Wis. 2011) (quoting Payton v. New York, 445 U.S. 573, 590 (1980)).

Absent probable cause and exigent circumstances, “that threshold may not reasonably be crossed

without a warrant.” Id. With that said, the Fourth Amendment does not prohibit “police officers

from making warrantless entries and searches when they reasonably believe that a person within

is in need of immediate aid.” Mincey v. Arizona, 437 U.S. 385, 392 (1978). The “reasonable

belief” standard is objective and requires evidence that the “‘circumstances as they appeared at the

moment of entry would lead a reasonable, experienced law enforcement officer to believe that

someone inside the house, apartment, or hotel room required immediate assistance.’” United

States v. Richardson, 208 F.3d 626, 629 (7th Cir. 2000) (quoting United States v. Arch, 7 F.3d

1300, 1303-05 (7th Cir. 1993)). Although Plaintiff alleges that officers entered his home and

arrested him without a warrant, Plaintiff does not allege the absence of probable cause, exigent



                                                 3
  Case 3:20-cv-00128-JPG Document 9 Filed 05/21/20 Page 4 of 7 Page ID #84



circumstances, or reasonable belief that someone inside needed immediate assistance. In certain

situations, a warrantless home entry is justified. For example, grounds for a warrantless entry may

exist where the facts suggest that a crime of domestic violence has occurred, the threat of a crime

still exists, or a domestic abuse victim may be in need of aid. Anderson, 774 F. Supp. 2d at 939.

It is also not atypical for a domestic violence victim to deny an assault when the perpetrator is

present. Hanson v. Wisconsin, 608 F.3d 335, 337-38 (7th Cir. 2010). Given this, the allegations

fall short of suggesting that the officers conducted an unlawful search or arrest simply based on

their lack of a warrant. Because the Court cannot infer that the officers also lacked probable cause

and exigent circumstances, Count 1 shall be dismissed without prejudice.

                                              Count 2

       Plaintiff’s second claim is improperly joined in this action and shall also be dismissed for

failure to name a defendant in connection with this claim. The failure-to-protect claim involves

events, facts, and legal theories that are unrelated to Counts 1 and 3. It also appears to involve

different defendants—though Plaintiff named no one.

       District courts must apply Rule 20 of the Federal Rules of Civil Procedure to prevent

improperly joined parties from proceeding together in the same case. George v. Smith, 507 F.3d

605, 607 (7th Cir. 2007). Rule 21 of the Federal Rules of Civil Procedure grants district courts

broad discretion when deciding whether to sever claims or to dismiss improperly joined

defendants. Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011). At this stage, Count 2 shall be

dismissed without prejudice from this action for failure to state any claim for relief against a named

defendant. If Plaintiff wishes to pursue this claim against individuals other than Officers Doe 1

and 2, he should do so by filing a new case. If he wishes to re-plead this claim against Officers

Doe 1 and 2 in this case, the claim may still be subject to severance if it is unrelated to Count 1.



                                                  4
  Case 3:20-cv-00128-JPG Document 9 Filed 05/21/20 Page 5 of 7 Page ID #85



Regardless, Count 2 shall be dismissed without prejudice, and the Clerk’s office shall be directed

to provide Plaintiff with a blank civil rights complaint form for use in preparing a separate suit to

pursue this claim, if he wishes to do so.

                                              Count 3

       Plaintiff brings a claim against the defendants for the loss of his personal property in a

burglary following their arrest of him on September 14, 2019.            Plaintiff must establish a

deprivation of liberty or property without due process of law to pursue a Fourteenth Amendment

claim against the defendants. U.S. CONST. amend XIV. However, if the state provides an adequate

remedy, Plaintiff has no civil rights claim. Hudson v. Palmer, 468 U.S. 517, 530-36 (1984)

(availability of damages remedy in state claims court is an adequate, post-deprivation remedy).

Illinois provides an adequate post-deprivation remedy in an action for damages in the Illinois Court

of Claims. Murdock v. Washington, 193 F.3d 510, 513 (7th Cir. 1999) (citations omitted) (“A

prisoner has adequate process where an adequate post-deprivation remedy is available to redress

unauthorized confiscations of property.”). Count 3 will be dismissed without prejudice to Plaintiff

separately pursuing relief in the Illinois Court of Claims.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1)—including COUNTS 1, 2, and 3—is

DISMISSED without prejudice for failure to state a claim for relief against Defendants.

       IT IS ORDERED that Defendant MADISON COUNTY SHERIFF’S OFFICE is

DISMISSED with prejudice, and Defendants JOHN DOE 1 and JOHN DOE 2 are DISMISSED

without prejudice from this action.

       Plaintiff is GRANTED leave to file a First Amended Complaint in this case on or before

June 17, 2020. Should Plaintiff fail to file a First Amended Complaint within the allotted time or



                                                  5
  Case 3:20-cv-00128-JPG Document 9 Filed 05/21/20 Page 6 of 7 Page ID #86



consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34

F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       When preparing his First Amended Complaint, Plaintiff is strongly encouraged to use the

civil rights complaint form designed for use in this District. He should label the form, “First

Amended Complaint,” and list the case number for this action (No. 20-cv-00128-JPG) on the first

page. If he determines that Counts 1 and 2 should proceed as separate cases, he may file a second

complaint addressing Count 2 and insert no case number, so that the Clerk’s Office will open a

new case for this claim—for which Plaintiff will be assessed a filing fee and risk receiving a

“strike” if it is dismissed at screening on one of the grounds listed in 28 U.S.C. § 1915(g). The

decision of whether to pursue Counts 1 and 2 in the same case or separate actions when filing the

First Amended Complaint is Plaintiff’s. However, Plaintiff is WARNED that improper joinder of

claims and parties in the First Amended Complaint filed herein will result in a Court Order severing

unrelated claims into new suits, as described herein. To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff two blank civil rights complaint forms.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. It is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee remains due and payable, whether or not Plaintiff



                                                  6
  Case 3:20-cv-00128-JPG Document 9 Filed 05/21/20 Page 7 of 7 Page ID #87



amends. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 5/21/2020

                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                7
